Citation Nr: 1636740	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-40 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure. 

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for rheumatoid arthritis of the bilateral thumbs, wrists, and shoulders. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970 with service in the Republic of Vietnam from December 1969 to November 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2015, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  The issues of service connection for hypertension and whether new and material evidence has been submitted for the rheumatoid arthritis (RA) claim were remanded by the Board in March 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, it is again necessary to remand the issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for rheumatoid arthritis of the bilateral thumbs, wrists, and shoulders, because the actions directed in the March 2015 Board remand were not accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).  Specifically, the Board observed that the Veteran testified at his January 2015 Board hearing that there are outstanding VA treatment records from the 1980s that may be relevant to his claim for service connection for RA.  Accordingly, the Agency of Original Jurisdiction (AOJ) was directed as follows: 

Copies of all outstanding VA treatment records from the Houston VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  The Board is particularly interested in any records from the 1980s or earlier relating to the Veteran's initial rheumatoid arthritis work up and diagnosis.  All attempts to obtain these records must be documented in the claims file.

As documented in the claims file, the only action taken by the AOJ was to request that information and authorization from the Veteran regarding his treatment in March 2015, and then, when the response was received in April 2015, to request private records from Baylor Medical Center.  Baylor responded that any such records had been destroyed, but there is no indication that the AOJ took any action to obtain the records from the Houston VAMC, as had been specifically requested.

The Veteran's April 2015 response to the request for information indicated he had received VAMC treatment from 1970 to 1986, and treatment at a VA eye center in Houston from 1980 to 1982.  A review of the Veteran's VBMS claims folder also reveals records of private treatment from 1996 to 2001, by D. Rosenstock, M.D.; these records indicate a history of RA having been diagnosed between 1978 and 1980.  According to a December 1996 letter from the physician, work-up for eye symptomatology, including dry eyes, in 1978 had disclosed a positive rheumatoid factor, and RA had been diagnosed after that.  Therefore, in addition to the records requested in the previous remand, records of eye evaluations and laboratory studies should be obtained as well.  However, based on this information, as well as VA treatment records showing that the Veteran had moved to the Dallas area by early 1990, the request should be limited to the years from 1970-1989.

With respect to the claim for service connection for hypertension, this claim was reopened by the Board in the March 2015 decision, and remanded for an examination, which was obtained.  However, it is likely that records obtained in connection with the RA claim would include blood pressure readings relevant to the Veteran's claim.  Accordingly, appellate consideration of this issue is deferred as well.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding VA treatment records from the Houston VA Medical Center, dated from 1970 to 1989, should be obtained and added to the claims folder.  If necessary, archived records should be obtained.  The records should particularly include any eye clinic/optometry/ophthalmology evaluations and laboratory studies including testing for a rheumatoid factor, as well as any records relating to the Veteran's initial rheumatoid arthritis work up and diagnosis.  All attempts to obtain these records must be documented in the claims file.

2.  The AOJ must review any records obtained in connection with the above request, and if indicated by the new evidence, arrange for pertinent examinations.  

3.  After completing the above actions, the Veteran's claim for service connection for hypertension and petition to reopen the previously denied claim for service connection for rheumatoid arthritis should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

